Citation Nr: 0100953	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  99-06 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for duodenal ulcer.

2.  Entitlement to service connection for a kidney disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel





INTRODUCTION

The veteran served on active duty from April 1969 to October 
1991.  This appeal arises from a June 1998 rating decision of 
the Department of Veterans Affairs (VA), Atlanta, Georgia, 
regional office (RO).

In August 2000, the case was remanded in order to schedule 
the veteran for a requested videoconference hearing.  
Subsequently, the veteran withdrew his request for that 
hearing, and the case was returned to the Board of Veterans' 
Appeals (Board).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The veteran had a duodenal ulcer during service in 1971; 
subsequent upper gastrointestinal study in January 1973 was 
normal; VA examination in August 1999 found no objective 
evidence of current duodenal ulcer.  

3.  The veteran passed a kidney stone during service in 1974; 
there were no further kidney problems during service, and the 
postservice medical evidence shows no evidence of any kidney 
pathology.


CONCLUSIONS OF LAW

1.  A chronic duodenal ulcer was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).

2.  A chronic kidney disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).  

The service medical records show that the veteran was 
diagnosed with a duodenal ulcer in July 1971.  A subsequent 
upper gastrointestinal study in January 1973 was interpreted 
as normal.  The veteran passed a kidney stone in December 
1974, but had no further kidney problems during service.  On 
report of medical history in May 1990, the veteran reported 
"tightness" of the stomach relieved by Mylanta.  On 
examination, his abdomen was noted as normal, and guaiac 
negative.  Genitourinary system was normal.

On VA examination in October 1998, the veteran reported 
frequent gaseous bloating in the morning.  He stated that he 
used Zantac and that this helped a good bit.  He had no other 
abdominal pain related to ulcer-type symptoms.  He also 
stated that he had experienced no kidney problems since the 
single kidney stone episode during service.  The diagnoses 
were stomach ulcer, well healed; still has symptoms of 
questionable reflux which are being treated; and history of 
kidney stones, one episode, no recurrences.  

A July 1998 outpatient record noted peptic ulcer disease as 
reported by the veteran.  In April 1999, a stool sample was 
found to be negative for occult blood.  On VA examination in 
August 1999, the veteran reported frequent bloating, but no 
heartburn, pain or flatus.  He described frequent 
"rumbling" noises in his stomach.  The veteran was on no 
medications for abdominal symptoms.  Upper gastrointestinal 
series found gastroesophageal reflux disease, but no 
objective evidence of current duodenal ulcer.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet. App. 141, 143 (1992).

The weight of the evidence establishes that the veteran had a 
diagnosed duodenal ulcer during service in 1971, that this 
healed within two years, and that no objective evidence of 
duodenal ulcer was shown during the remainder of service or 
in the years since service.  Similarly, the veteran had a 
single episode of passing a kidney stone during service in 
1974; there were no further kidney problems during service, 
and the postservice medical evidence shows no evidence of any 
kidney pathology.  

Consequently, the Board finds that the preponderance of the 
evidence is against a finding of entitlement to service 
connection for duodenal ulcer and a kidney disorder.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2000).

VA may be obligated under the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5103) to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claims.  The Board 
finds that that obligation was fulfilled in this case.  The 
veteran was provided with a medical examination, and there is 
no indication that additional relevant records are available.  
Additionally, the RO has advised the veteran as to the basis 
upon which his claims were denied.  


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

